McMEANS, J.
This suit was brought by J. S. Brown Hardware Company and Charles J. Stubbs, as trustee in bankruptcy for said hardware company, against defendant Cat-rett and wife, in the form of trespass to try title, to recover 90 by 120 feet of land on Jackson street in the city of Beaumont, Tex. A jury, under peremptory instruction from the court, returned a verdict for the defendants, upon which a judgment for defendants was duly entered, and from which, after a motion for a new trial had been overruled, Stubbs has appealed.
At a former day. of this term of the court the statement of facts brought up with the record was, on motion of appellees, stricken out. There are no bills of exception in the record. All the assignments presented by appellant for a reversal of the judgment present only such alleged errors as arose upon the facts proved, and are such as cannot be considered in the absence of a statement of facts. This leaves us no discretion, except to affirm the judgment of the court below; and it has been so ordered.
Affirmed.